DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the elements and percentages enclosed in parentheses are part of the claim since parentheses are typically reserved for reference characters. For example, it is unclear if “or perimeter” in line 6 is a part of the claim. It is also unclear if the percentages in lines 12-16 (i.e., 90%, 6%, 1.5%, 1%) are part of the claim. For examination purposes, the elements and percentages enclosed in parentheses have been interpreted as not being a part of the claim. 
Additionally, recitation of “...ergonomically designed to sit well in the fingers...” in claim 1, line 7 renders the scope of the claim indefinite since the scope of the term “well” is unclear. For examination purposes, “...ergonomically designed to sit well in the fingers...” has been interpreted as “ergonomically designed to sit in the fingers”.
Claim 2 recites the limitations "the nasal elements" and “the anterior nasal cavity” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, these limitations have been interpreted as “nasal elements” and “an anterior nasal cavity” respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yardley (US 20130184684 A1), in view of Doney et al. (US 20090087465 A1), in view of Muni et al. (US 20090198216 A1) and further in view of Shahaf et al. (US 20130180524 A1).
Regarding claim 1, Yardley discloses a nose cleaning system for personal care and hygiene for the nose, comprising: a nose cleaner (1100) having: a cleaning head (1154) that has a textured surface (the surface of the cleaning head can be rough, see [0050]), a neck (1172) that is wider than the cleaning head (see Fig. 11); a gripping body (1112) that is of smaller circumference than the neck (see Fig. 11), and ergonomically designed to sit well in the fingers (the grip portion is held in the users hands or fingers, see [0090]); a handle base (proximal-most end of the handle 1112); and a cover (1102) that is connectable to the neck (Fig. 11 shows proximal end 1168 of the cover 1102 connected to the neck 1172).
Yardley additionally discloses a nose cleanser comprising water and salt (the cleaning head may be wet with saline, see [0090]). Yardley fails to teach the nose cleanser is a foaming nose cleanser having a pH of about 6, and further comprising: a mix of synthetic detergents; humectants of moisture enhancers; and additives. 
Doney, in the same field of art, teaches a similar nose cleaning system comprising a nose cleaner (10, see Fig. 1) and multiple embodiments of a nose cleanser (see Abstract) comprising: water (all of the described nose cleansers are aqueous solutions, see [0007]); a mix of synthetic detergents (one or more surfactants can be included, which may be polysorbate 20 and disodium cocoamphodiacetate, which are synthetic surfactants, see [0039] and Examples 1-4); humectants or moisture enhancers (the solution can include one or more humectants/moisture enhancers such as propylene glycol and PEG-75 lanolin, see Examples 1-4); salt (the solution may contain a salt such as sodium chloride, see [0009]); and additives (the solution can include preservatives such as EDTA and fragrance, see [0051] and Examples 1-4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose cleanser of Yardley to be formulated as taught by Doney since doing so would make the cleanser more suitable for dissolving and removing mucus (see Abstract of Doney).
The combination of Yardley and Doney fails to teach that the cleanser is a foaming cleanser having a pH of about 6.
Muni, in the same field of art, teaches preparing a nasal solution that is buffered to a pH of 5.5 to 6.5 (i.e., a pH of about 6) so that the solution is similar to nasal secretions and does not interfere with normal ciliary action (see [0214]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose cleanser of Yardley and Doney to have a pH of about 6 as taught by Muni since doing so would ensure that the solution does not interfere with normal ciliary action. 
The combination of Yardley, Doney and Muni fails to teach the nose cleanser is a foaming nose cleanser.
Shahaf, in the same field of art, teaches delivering a substance to the nose in the form of a foam among other interchangeable forms of delivery (see [0036]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose cleanser of Yardley, Doney and Muni to be in the form of a foam as taught by Shahaf since providing a substance in the form of a foam was known as a suitable alternative to providing the same substance in the form of a solution for delivery to the nose (see Shahaf [0036]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yardley in view of Doney in view of Muni in view of Shahaf, as applied to claim 1 above, and further in view of Selvarajah et al. (Selvarajah, J et al. Current and Alternative Therapies for Nasal Mucosa Injury: A Review. Int. J. Mol. Sci. 2020, 21(2), 480 [pdf online], [retrieved on 2022-10-25]. Retrieved from the internet <URL:https://doi.org/10.3390/ijms21020480>).
Regarding claim 2, the combination of Yardley, Doney, Muni and Shahaf teach the nose cleaning system of claim 1. Yardley further teaches a method comprising the steps of: engaging the nasal elements in the anterior nasal cavity with the nose cleaner (the nose cleaner is inserted into the nasal cavity, see [0091] and Fig. 9) and nose cleanser (the nose cleaner may be wet with warm water, saline, ointment or other suitable substance before inserting the cleaner into the nasal cavity, see [0090]), rotating the cleaning head in the anterior nasal cavity to loosen the elements (after inserting the nose cleaner into the nasal cavity a user may rotate the device in a circular motion which “may help moisten or loosen, clean and/or remove debris and other materials from the nostril and/or nasal cavity”, see [0091]).
Yardley fails to teach the method additionally comprising rinsing the anterior nasal cavity with water by cupping the hands to the nose.
Selvarajah, in the same field of art, teaches the “simplest method of nasal cleansing [is] to sniff water from cupped hands and blow it out” (i.e., rinsing the anterior nasal cavity with water by cupping the hands to the nose) (see pg. 6, paragraph 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Yardley, Doney, Muni and Shahaf to include the step of rinsing the anterior nasal cavity with water by cupping the hands to the nose, in view of the teachings of Selvarajah, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, i.e., one skilled in the art would have recognized that the step of rinsing the anterior nasal cavity with water as disclosed by Wharton would have provided for additional cleaning in the method of Yardley, Doney, Muni and Shahaf. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771